Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 15, 2016

                                       No. 04-16-00063-CV

                      TEAL TRADING AND DEVELOPMENT, LTD.,
                                    Appellant

                                                 v.

            CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOC.,
                                Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 06-500A
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        The clerk’s record in this appeal was originally due on April 11, 2016. Two previous
extensions of time to file the clerk’s record were granted. The district clerk has now filed a third
notification of late record requesting an additional forty-two days to file the clerk’s record. Texas
Rule of Appellate Procedure 35.3(c) provides that each extension for filing the record may not
exceed thirty days in an ordinary appeal. TEX. R. APP. P. 35.3(c). Therefore, we GRANT IN
PART the district clerk’s request for a third extension and ORDER the clerk to file the clerk’s
record on or before Monday, July 11, 2016. No further extensions will be granted.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court